—Judgment, Supreme Court, New York County (Paul Bookson, J.), rendered July 24, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed. •
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations of credibility (see, People v Siu Wah Tse, 91 AD2d 350, lv denied 59 NY2d 679).
We perceive no abuse of discretion in sentencing. Concur— Lerner, P. J., Nardelli, Wallach, Williams and Saxe, JJ.